                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF WISCONSIN


LA MICHOACANA MEAT MARKET TM
HOLDINGS, LLC,                                                  Case No. 21-C-0076

                    Plaintiff,

      v.

PEDRO JUAREZ, JR. AND LINDO
MICHOACAN MEXICAN RESTAURANT, LLC,

                    Defendants.


ORDER EXTENDING TIME TO ANSWER OR OTHERWISE PLEAD TO COMPLAINT


       Based upon the Stipulation of the Parties, IT IS HEREBY ORDERED that the period in

which the Defendants Pedro Juarez, Jr. and Lindo Michoacan Mexican Restaurant, LLC may

answer, plead, or otherwise respond to the Complaint be extended to March 31, 2021.

       Dated this 10th day of March, 2021.

                                                BY THE COURT:


                                                s/ William C. Griesbach
                                                William C. Griesbach
                                                United States District Judge




           Case 1:21-cv-00076-WCG Filed 03/10/21 Page 1 of 1 Document 17
